Title: To Thomas Jefferson from Henry Rose, 29 October 1801
From: Rose, Henry
To: Jefferson, Thomas


Dear Sir
Fairfax 29th Octor 1801
Your esteemed favour of 23d Inst was regularly forwarded, had I been in place to receive it—The Facts stated in answer to my queries, are highly important, and as such shall endeavour to palliate the suffering of our fellow citizens, by forwarding the deductions from the communication, with such other documents as I can collect on the subject, (as early as Dr French of Fredg. will forward me the infection), to my Medical friends of Kentucky & Tennassee
It will afford me pleasure to accompany you on a view of the grounds over which I proposed this new road should pass, and will cause a Servant to meet you on the George Town road to conduct you to my House on next saturday morning or any other morning or day that you may find it convenient to yourself, during this or the ensuing week—I prescribe this time under an impression that it will not be in my power to be at home after that period untill the month of February.
With every assurance of the highest respect & esteem I am Your obt & Huml. Sert.
Henry Rose
